Appeal by the Industrial Commissioner from a decision of the Unemployment Insurance Appeal Board, filed December 10, 1981, which reopened, reconsidered and adhered to its decision filed August 5,1981, affirming the decision of the Administrative Law Judge, which overruled the initial determination of the Industrial Commissioner disqualifying claimant from receiving benefits effective January 29, 1981, because he lost employment through misconduct. Decision affirmed, without costs (see Matter of Ranni [Ross], 84 AD2d 858, mot for lv to app granted 56 NY2d 501). Main, J. P., Mikoll, Yesawich, Jr., Weiss and Levine, JJ., concur.